Citation Nr: 0818240	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
July 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO denied 
claims for service connection for a psychiatric disability, 
to include dysthymic disorder; for headaches; and for 
bilateral pes planus.  The veteran filed a notice of 
disagreement (NOD) in regard to these issues in December 
2001, and the RO issued a statement of the case (SOC) in 
January 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2003.

In November 2004, the Board remanded the matters to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested actions to the extent possible, the AMC continued 
the denial of the three claims then on appeal(as reflected in 
the June 2006 supplemental SOC (SSOC)), and returned the 
matters to the Board for further appellate consideration.

In an October 2006 decision, the Board denied service 
connection for a psychiatric disability, to include dysthymic 
disorder; for headaches, and for bilateral pes planus. The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2008 Order, the Court granted the joint motion (filed by 
representatives of both parties), partially vacating those 
portions of the October 2006 Board decision that denied 
service connection for a psychiatric disorder, including 
dysthymic disorder; and for headaches, and remanding those 
matters for compliance with the instructions in the joint 
motion.  The appeal as to the remaining issue for service 
connection for bilateral pes planus was dismissed.

As a final preliminary matter, the Board points out that, at 
the time of the rating decision on appeal, and throughout 
much of the pendency of this appeal, the veteran was 
represented by the Disabled American Veterans, a veteran's 
service organization.  However, since January 2007, the 
veteran has been represented by a private attorney; the Board 
recognizes the change in representation.
For the reasons expressed below, the matters remaining on 
appeal are being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

The veteran attributes his currently diagnosed psychiatric 
and headache disabilities  to his military service, alleging 
that these conditions were first manifested in service and 
they have continued since discharge.  In the October 2006 
decision, the Board denied the claims for service connection 
for a psychiatric disability, to include dysthymic disorder, 
and for headaches on the bases that there was no clinical 
evidence showing that the veteran had been diagnosed with any 
psychiatric or headache disability until  many years after he 
was discharged from active service, and because the most 
persuasive medical opinions to address the medical nexus 
question weighed against each claim.  However, in the joint 
motion, the parties indicated that the Board failed to 
provide adequate reasons and basis as to why it dismissed the 
veteran's reports of symptoms of depression in service (i.e. 
complaints of nervousness, feeling bad all the time, lack of 
energy) and headaches to find no in-service incurrence and 
also dismissed his reported continuity of symptomatology 
during and after service, as well as a lay statement from a 
friend.  

In addition, the parties indicated that the Board provided an 
inadequate reason and basis to discount a December 2001 
opinion from P.B. Mussenden, M.D., that the veteran's 
depression and anxiety had its prodromal phase while he was 
on active duty-even if such opinion was based primarily upon 
the veteran's statements-since the Board did not determine 
that the veteran's reported history was inaccurate or 
inconsistent.  With regard to the veteran's headache 
disability, the parties indicated that the Board failed to 
provide adequate reasons and basis to discount a June 2001 
letter from Dr. Mussenden  noting that the veteran had 
complained of migraine headaches for twenty-four years - even 
if based primarily upon the veteran's statements.  In 
adjudicating a veteran's claims, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Moreover, the parties indicated 
that medical opinions reflected in February 2006 VA 
examination reports were inadequate because neither examiner 
addressed  all of the above-noted evidence in the opinion.  
Such is of particular importance when such evidence is 
favorable to the veteran's claim.  See Barr v. Nicholson, 21 
Vett. App. 303, 310-11 (2007).  

The Board also points out additional pertinent evidence not 
explicitly addressed in the joint motion.  A May 1996 private 
medical record reflects that the veteran received treatment 
for complaints of worry, avoidance behavior, depressed mood, 
lack of motivation, apprehension, and panic attacks.    The 
veteran provided a past psychiatric history of initially 
receiving treatment in 1994 for the same symptoms from his 
primary physician.  Additionally, in an October 2000 Railroad 
insurance disability claim form, Dr. Mussenden reported that 
the veteran was diagnosed with anxiety/depression, and these 
symptoms first appeared in November 6, 1997.  Dr. Mussenden 
indicated that the veteran had previously had the same or 
similar condition, which he described as significant 
depression.  Dr. Mussenden deemed the veteran disabled, 
indefinitely. 

As the parties indicated that remand of each of these 
matters, in part, for adequate medical examinations and nexus 
opinions is warranted, further development by the RO to 
obtain the necessary medical opinions-based on full 
consideration of all pertinent evidence and supported by 
stated rationale-in connection with each claim is needed.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 
C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric and neurological examinations, by appropriate 
physicians, to obtain the medical information needed to 
resolve each claim for service connection remaining on 
appeal.  The veteran is hereby advised that failure to report 
to any scheduled examination(s), without good cause, may 
result in denial of the original claim(s) for service 
connection (as the claim(s) will be considered on the basis 
of  the evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to either or 
both claims remaining on appeal.  The RO should, explain to 
the veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
also should invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

The RO should specifically request that the veteran provide 
authorization to enable VA to obtain pertinent medical 
records involving treatment by P. B. Mussenden, M.D., from 
October 1995 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the claims for 
service connection remaining on appeal. 
The RO should specifically request that 
the veteran provide authorization to 
enable VA to obtain all outstanding 
medical records from Dr. Mussenden, from 
October 1995 to the present.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA psychiatric and 
neurological examinations, by appropriate 
physicians, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
each physician designated to examine the 
veteran, and each  examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological testing, 
if warranted, should be accomplished  
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report)  and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Psychiatric examination - The 
psychiatrist should identify all current 
psychiatric disability/ies, to include 
dysthymic disorder.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is the result of disease 
or injury incurred in or aggravated 
during the veteran's military service.  

In rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
psychiatric problems in service and that 
have continued, to date.  The examiner 
should also address Dr. Mussenden's 
December 2001 opinion that the veteran's 
depression and/or anxiety had its 
prodromal phase while the veteran was on 
active duty, as well as Dr. Mussenden's 
findings in the veteran's October 2000 
Railroad insurance disability claim form.

Neurology examination - With respect to a 
any currently diagnosed headache 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that  
such disability is the result of disease 
or injury incurred in or aggravated 
during the veteran's military service.  
In rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions, and 
additional lay statements,  that he had 
headaches in service that have continued, 
to date.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


